SENTENCIA
Comparece ante nos el Pueblo de Puerto Rico (peticio-nario) y nos solicita que revoquemos una Sentencia emi-tida por el Tribunal de Apelaciones. Mediante esta, el foro a quo revocó la Resolución del Tribunal de Primera Instan-cia en la que el foro primario había denegado la Moción de Desestimación presentada por el Sr. Carlos Almodóvar Ne-grón (recurrido). Consecuentemente, dejó sin efecto la de-terminación de causa probable para arresto que realizó el foro de instancia el pasado 26 de febrero de 2017.
A continuación, examinamos los hechos que dieron gé-nesis a la controversia de autos.
I
El 25 de febrero de 2017, el Ministerio Público presentó una Denuncia contra el recurrido. Se le imputó la violación al Artículo 2.8 de la Ley Núm. 54 de 15 de agosto de 1989, según enmendada, 8 LPRA see. 601 et seq. (Ley Núm. 54). Ello por presuntamente haber violado la orden de protec-ción OPA-2017-00212 concedida por la Hon. Vilmary Rodríguez Pardo el 23 de febrero de 2017.(1) El 26 de febrero de *7262017 se celebró la Vista de Causa Probable para Arresto al amparo de la Regla 6 de Procedimiento Criminal, 34 LPRA Ap. II. El recurrido compareció sin representación legal. Tras examinar la prueba, el foro de instancia encontró causa probable para el arresto del recurrido.(2)
Inconforme, esta vez representado por la Sociedad para la Asistencia Legal, el señor Almodóvar Negrón solicitó la desestimación de la Denuncia. Sostuvo que era sordo, que no conocía el lenguaje de señas y que no podía leer labios, por lo que necesitaba un acomodo razonable para compren-der los procedimientos en su contra. Argüyó que durante la Vista de Causa Probable para Arresto no se le confirió un intérprete de labios ni acomodo razonable alguno. El recu-rrido alegó que el foro de instancia conocía de su condición auditiva y que, como corolario, no haberle provisto la asis-tencia de un intérprete de labios constituyó una violación a su debido proceso de ley.
El 7 de abril de 2017, el Tribunal de Primera Instancia emitió una Resolución y Orden en la que denegó la solici-tud de desestimación del imputado. Inconforme, el 3 de mayo de 2017 este acudió al Tribunal de Apelaciones me-diante una Petición de Certiorari. Asimismo, presentó una Moción en Auxilio de Jurisdicción, en la que solicitó la pa-ralización de la Vista Preliminar pautada para el 5 de mayo de 2017. Así las cosas, el foro a quo ordenó la para-lización del procedimiento ante el foro de instancia.
Luego de varios trámites procesales, el 31 de mayo de 2017, el Tribunal de Apelaciones emitió una Sentencia en la que expidió el recurso de certiorari y revocó la Resolu-ción del foro de instancia. Consecuentemente, anuló la de-terminación de causa probable para arresto que hizo el foro primario y ordenó la devolución del caso. Asimismo, ordenó al Tribunal de Primera Instancia a examinar pericial-*727mente al recurrido para determinar las medidas de aco-modo razonable que debían proveérsele, previo a la cele-bración de una nueva Vista de Causa Probable para Arresto.
Así las cosas, el 23 de junio de 2017, la Oficina del Pro-curador General presentó la Petición de Certiorari de epí-grafe y señaló la comisión del error siguiente:
Erró el Tribunal de Apelaciones al desestimar la denuncia por violación a una orden de protección a pesar de los acomodos razonables que brindó la jueza instructora de causa (aproximó al imputado al estrado, el agente [repitió] los procedimientos, los participantes declararon en voz alta, además de que el im-putado fue ubicado estratégicamente del lado en que llevaba el audífono) y disponer que previo a la celebración de la vista de arresto —de naturaleza informal y flexible—, el debido pro-ceso de ley, exige una audiencia para evaluar pericialmente el impedimento del imputado. (Énfasis suprimido). Petición de certiorari, Apéndice, pág. 6.
Ab interim, el imputado presentó un recurso de habeas corpus ante el Tribunal de Apelaciones. El foro a quo pautó una vista para el 29 de junio de 2017. Ese mismo día, el Procurador General presentó ante nos una Urgente Solici-tud de Paralización de los Efectos de la Sentencia del Tribunal de Apelaciones, la cual denegamos.
Celebrada la vista, el Tribunal de Apelaciones ordenó la excarcelación del imputado. En vista de ello, la Oficina del Procurador General acudió nuevamente ante nos, esta vez mediante una Urgente Solicitud para un Trámite Expedito. Solicitó que tramitáramos expeditamente el recurso de cer-tiorari que nos ocupa y que, entretanto resolvíamos los mé-ritos del recurso, reinstaláramos la determinación de causa probable para arresto realizada por el foro de instancia. Tras examinar el expediente, y ante la seriedad de los asun-tos esbozados, el 3 de julio de 2017 emitimos una Resolución en la que ordenamos la reinstalación de la determinación de causa probable para arresto realizada por el foro primario y le concedimos al recurrido un término de diez (10) días para *728mostrar causa por la cual no debíamos revocar la Sentencia del Tribunal de Apelaciones.
El 11 de julio de 2017 el recurrido compareció mediante un Escrito Urgente de Mostrar Causa, en el que reafirmó sus planteamientos originales. En síntesis, argüyó que era audio impedido, por lo que se le debió proveer un intér-prete que lo ayudara a comprender las declaraciones de quienes testificaron en la Vista de Causa Probable para Arresto. Indicó que no se le proveyó dicho intérprete y que los acomodos que le concedieron fueron “insuficientes para superar [su] deficiencia auditiva”.(3) En fin, sostuvo que no pudo ejercer su derecho a escuchar las declaraciones de los testigos de cargo y poder refutarlas.
Contando con el beneficio de la comparecencia de ambas partes, nos encontramos en posición de resolver.
I—i J—I
La Regla 64(p) de Procedimiento Criminal es el vehículo procesal que tiene a su disposición toda persona imputada de delito para solicitar la desestimación de la denuncia o acusación, por el fundamento de
[q]ue se ha presentado contra [él o ella] una acusación o de-nuncia, o algún cargo de las mismas, sin que se hubiere deter-minado causa probable por un magistrado u ordenado su de-tención para responder del delito, con arreglo a la ley y a derecho. 34 LPRA Ap. II, pág. 543 (ed. 2016).
Al amparo de esta disposición, el imputado de delito puede impugnar la determinación de causa probable por dos fundamentos, a saber: (1) por ausencia total de prueba o (2) por la violación de algún requisito o derecho procesal *729que debió haber sido garantizado. Véanse: Pueblo v. Negrón Nazario, 191 DPR 720, 735 (2014); Pueblo v. Rivera Cuevas, 181 DPR 699, 707—708 (2011); Pueblo v. Rivera Vázquez, 177 DPR 868, 878 (2010).
Al determinar cuándo es el momento oportuno para pre-sentar una moción bajo la Regla 64(p) de Procedimiento Criminal, supra, es preciso examinar si el imputado en-frenta cargos por un delito menos grave o por un delito grave. Particularmente, en un caso por delito grave, lo que se pretende desestimar mediante una moción bajo la Regla es la acusación.(4) Ahora bien, de ordinario, la acusación no es presentada sino hasta después de que el foro de instan-cia haya hecho una determinación de causa probable para acusar en la Vista Preliminar celebrada en virtud de la Regla 23 de Procedimiento Criminal, 34 LPRA Ap. II. Es a partir de tal determinación que el Ministerio Público queda facultado para presentar el pliego acusatorio y so-meter al imputado de delito a todos los rigores de un juicio plenario. Pueblo v. Rodríguez Aponte, 116 DPR 653, 665 (1985); 34 LPRA Ap. II, R. 24(c).
En Pueblo v. Jiménez Cruz, 145 DPR 803, 815 (1998), enunciamos que, en casos por delito grave, la Moción de Desestimación bajo la Regla 64(p), supra, tiene el único efecto de revisar la determinación de causa probable que se hace tras la celebración de la Vista Preliminar. Por tal ra-zón, resolvimos que “cuando el delito imputado es de carác-ter grave, el momento oportuno para presentar una moción de desestimación al amparo de la citada Regla 64(p) es con posterioridad a la presentación de la acusación por tal delito”. Íd., págs. 815-816. Como corolario, avalamos la ac-tuación del foro primario, que denegó, por prematura, una moción bajo la Regla 64(p) de Procedimiento Criminal, supra. Allí, el entonces imputado solicitó la desestimación *730de la denuncia que pesaba en su contra por delitos graves, luego de la determinación de causa probable para arresto en alzada pero antes de haberse celebrado la Vista Preliminar. En fin, determinamos que aún no se había pre-sentado acusación alguna que pudiera ser desestimada, íd., pág. 816.
r—i I—I
A la luz de la normativa expuesta, pasemos a analizar los hechos particulares del caso de autos.
El 25 de febrero de 2017, el Ministerio Público presentó una Denuncia contra el señor Almodóvar Negrón por pre-suntamente haber infringido el Art. 2.8 de la Ley Núm. 54.(5) Este artículo dispone que
[c]ualquier violación a sabiendas de una orden de protección expedida de conformidad con esta Ley, será castigada como delito grave de tercer grado en su mitad inferior. (Enfasis suplido). 8 LPRA see. 628.
El foro de instancia determinó que existía causa probable para arrestar al señor Almodóvar Negrón el 26 de fe-brero de 2017. La solicitud de desestimación en cuestión se presentó el 17 de marzo del mismo año. Para esa fecha aún no se había presentado el pliego acusatorio o la acusación contra el señor Almodóvar Negrón. Peor aún, ni siquiera se había celebrado la Vista Preliminar, audiencia en la que —de encontrarse causa probable para acusar— el Tribunal de Primera Instancia autoriza la presentación de la acusa-ción o pliego acusatorio correspondiente. Así lo reconoció la propia defensa en su Escrito Urgente de Mostrar Causa al indicar que "en el caso de autos el planteamiento de viola-ción al debido proceso de ley [...] se presentó tan pronto hubo una oportunidad e inclusive mucho antes de que se *731pautara la vista preliminar”. (Énfasis suplido)(6) Por con-siguiente, resulta forzoso concluir que la Moción de Deses-timación bajo la Regla 64(p) de Procedimiento Criminal, supra, presentada por el señor Almodóvar Negrón era prematura.
IV
Por todo lo anterior, se revoca el dictamen emitido por el Tribunal de Apelaciones. Debido a que al señor Almodóvar Negrón se le imputa un delito grave y a la fecha de presen-tada la Moción de Desestimación no se había presentado acusación alguna que pudiera ser desestimada, concluimos que la solicitud del recurrido fue prematura y que el Tribunal de Primera Instancia actuó correctamente al denegarla. Por lo tanto, erró el foro “a quo” al dejar sin efecto la deter-minación de causa probable para arresto que hizo el foro de instancia. Se devuelve el caso al Tribunal de Primera Ins-tancia para la continuación de los procedimientos compatibles con estos pronunciamientos.
Lo pronunció y manda el Tribunal y certifica el Secreta-rio del Tribunal Supremo. La Jueza Presidenta Oronoz Ro-dríguez disintió con una opinión escrita, a la cual se unie-ron el Juez Asociado Señor Estrella Martínez y el Juez Asociado Señor Colón Pérez. La Juez Asociada Señora Ro-dríguez Rodríguez disintió sin opinión escrita y el Juez Asociado Señor Estrella Martínez disintió con la expresión siguiente:
Disiento del curso de acción seguido por una mayoría de este Tribunal en el caso de epígrafe por los fundamentos expuestos en mi Voto particular disidente en Pueblo v. Frey, 198 DPR 338 (2017).
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo

 Denuncia de 25 de febrero de 2017. Véase Petición de certiorari, Apéndice, pág. 1. La orden de protección estaba vigente hasta el 6 de marzo de 2017.


 La determinación de causa probable para arresto estuvo basada en prueba testifical, la cual consistió en el testimonio de la presunta víctima, la Sra. María Maldonado Cintrón y el agente estatal Exel Camacho Sánchez.


 Escrito urgente de mostrar causa, pág. 3. El Sr. Carlos Almodóvar Negrón indicó que el tribunal lo posicionó cerca del estrado del lado en que tenía el audífono (el cual estaba defectuoso) y peticionó a los testigos que hablaran en voz alta. No obstante, según el recurrido, lo anterior no era suficiente por la magnitud de su deficiencia auditiva.


 Esta es la primera alegación del Estado en un proceso iniciado ante el Tribunal Superior. Regla 34(a) de Procedimiento Criminal, 34 LPRA Ap. II.


 Petición de certiorari, Apéndice, pág. 1.


 Escrito urgente de mostrar causa, pág. 9.